Citation Nr: 1338163	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder or other acquired psychiatric disorder.

2.  Entitlement to an initial rating higher than 10 percent for a right wrist laceration scar.

3.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome as a residual of right wrist laceration.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1969 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted service connection for a laceration scar of the right wrist and assigned a 10 percent rating effective August 16, 2005.  The appellant appealed for a higher initial rating and an earlier effective date for service connection for residuals of the right wrist laceration, including the scar.

This appeal also arises from a February 2009 RO rating decision that denied service connection for posttraumatic stress disorder (PTSD).

In a November 2009 rating decision that denied service connection for right carpel tunnel syndrome with numbness and weakness of the right hand, the RO also continued the denial of a higher initial rating for the service-connected right wrist laceration and scar; however, the RO re-characterized the service-connected wrist laceration disability to include "pain in the right arm" as a service-connected disability.

In October 2010, the RO granted service connection for right carpel tunnel syndrome and assigned an initial 10 percent rating effective August 16, 2005.  Although the appellant did not submit a separate notice of disagreement to that decision, because she seeks a higher initial rating for the right wrist and arm, and because the wrist symptoms were part of the original claim regarding the right wrist, the right carpal syndrome rating must be considered in conjunction therewith.

In October 2012, the Board remanded the claim for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand order in regard to the claim for increased rating for right wrist scar and carpal tunnel syndrome.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for PTSD or other acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right wrist scar, status post laceration, is manifested by pain, dosiflexion of more than 15 degrees, palmar flexion of 60 to 70 degrees, and no ankylosis.

2.  The carpal tunnel syndrome involving median nerve damage, as a residual of a laceration of the right wrist, is manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right wrist scar, status post laceration, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.7la, Diagnostic Codes 5215-7804 (2013).

2.  The criteria for an initial rating of 30 percent, but no higher, for carpal tunnel syndrome involving median nerve damage, as a residual of laceration of the right wrist, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.7la, Diagnostic Codes 8599-8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Here the appellant is appealing the initial rating assignment as to her right wrist disability.  In this regard, because the November 2009 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the November 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  The August 2013 supplemental statement of the case included the criteria for 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve, in compliance with the mandates of the October 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The VA treatment records requested in the October 2012 remand were obtained and associated with the claims file in compliance with the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in July 2008, October 2009 and July 2013.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.  The July 2013 VA examiner also addressed the appellant's median nerve, in compliance with the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis


The appellant asserts that she is entitled to an initial rating greater than 10 percent for residuals of a right wrist laceration with scar.  For the reasons that follow, the Board finds that a higher rating for the service-connected right wrist laceration with scar is not warranted and that a higher rating of 30 percent is warranted for carpal tunnel syndrome involving median nerve damage, as a residual of laceration of the right wrist.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant has asserted that her right arm, right wrist and right hand are painful.  The RO has rated two separate disabilities.  The first is characterized as a right wrist scar, laceration residuals, and pain in the right arm, and was rated as 10 percent disabling effective August 16, 2004, under Diagnostic Code 5215-7804.  The RO has rated right carpel tunnel syndrome involving the median nerve, 10 percent disabling under Diagnostic Code 8599-8515 effective August 16, 2005.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion of the wrist is rated as 10 percent disabling for dorsiflexion of less than 15 degrees or palmar flexion limited in line with forearm.  Note (5) of Diagnostic Code 5215 provides that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.

The evidence does not demonstrate that the appellant has limitation of motion of the right wrist with dorsiflexion (extension) of less than 15 degrees or palmar flexion limited in line with the forearm.  The July 2008 VA examination report indicated that wrist motions were very good and equal.  Flexion of the wrist was 60, extension was 55,  radial deviation was 20, ulnar deviation was 40, pronation was 90 and supination was 90.  The right wrist had some pain with these movements, but the VA examiner noted that the pain and tenderness was more at the traumatic scar than it was at the carpal tunnel.  The October 2009 VA examination report indicates that examination of the upper extremities revealed strong grip bilaterally with no muscle atrophy.  A September 2001 VA treatment record indicates the appellant reported that her right wrist hurt when she tried to lathe hand flat.  She stated that it was difficult to bend her little finger.  A July 2013 VA examination report indicates the right wrist had palmar flexion limited to 70 degrees with no objective evidence of painful motion.  Right wrist dorsiflexion ended at 65 degrees with no objective evidence of painful motion.  Post-test, the right wrist had palmar flexion of 70 degrees and dorsiflexion (extension) of 65 degrees.  There was no additional limitation in range of motion of the wrist following repetitive-use testing.  The appellant did have less movement than normal in the right wrist.  Although the evidence indicates the appellant's right wrist motion was slightly decreased, it does not indicate that the appellant had limitation of motion of the right wrist with dorsiflexion (extension) of less than 15 degrees or palmar flexion limited in line with the forearm.  Thus, the Board finds that the appellant is not entitled to a rating in excess of 10 percent for her service-connected right wrist scar under Diagnostic Code 5215.  

Additionally, the evidence does not indicate that the appellant has ankylosis of the right wrist.  See July 2013 VA examination report.  Consequently, the Board finds that a higher rating is not warranted under Diagnostic Code 5214, for ankylosis of the wrist.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013).  Even with consideration of DeLuca, the VA examination reports indicate that the appellant did not have additional limitation in range of motion of the wrist following repetitive-use testing.  Although the appellant has reported pain in her wrist and has less movement than normal, the appellant's current disability rating contemplates pain in her wrist and the evidence does not indicate the pain causes restrictions of the right wrist equivalent to a higher rating, such as favorable ankylosis.

The Board also finds that the appellant is not entitled to a higher rating for symptoms relating to her right hand and fingers.  On examination in July 2008, the hands had full extension of 10 digits.  There was full extension of eight fingers.  Pulp to palm distance was zero for each of eight fingers.  Opposition and flexion was normal for two thumbs.  There was no pain with these movements.  Both hands were non-tender.  There were no scars on the hands.  A September 2010 VA treatment record indicates that the appellant stated that it hurt when she tried to lay her right hand flat.  She stated it was not red or swollen and denied numbness or tingling, but it was difficult to bend her little finger.  The July 2013 VA examination report indicated that the appellant reported numbness in the volar aspect of her middle or long fingers which she stated she had since the laceration in 1970.  The VA examiner noted that the appellant had numbness in the long and ring fingers of the right hand and osteoarthritis of the first metacarpal carpal joint in both hands.  The appellant did not report flare-ups that impacted the function of the hand.  On examination, the appellant was able to perform repetitive testing of the fingers with 3 repetitions.  There was no gap between the thumb pad and the fingers post-test.  There was not a gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post test.  There was no limitation of extension of the index finger or long finger post-test.  The appellant did not have any functional loss or functional impairment of any of the fingers or thumbs.  The appellant did not have tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  Muscle strength was 5/5.  The appellant did not have ankylosis of the thumb and/or fingers.  

As the appellant's fingers did not have ankylosis, a higher rating is not warranted under Diagnostic Codes 5216 through 5227.  The evidence does not demonstrate that there was a gap between the thumb with a gap of less than one inch between the thumb pad and the ringers, with the thumb attempting to oppose the fingers.  Thus, the appellant is not entitled to even a noncompensable rating under Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The evidence also does not indicate that the index or longer finger had limitation of motion with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extension possible, and extension limited by no more than 30 degrees.  Thus, the appellant is not entitled to even a noncompensable rating under Diagnostic Code 5229.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  Although the appellant reported that it was difficult to bend her little finger in September 2010, Diagnostic Code 5330 does not provide a compensable rating for limitation of motion of the little finger.  Moreover, the VA examinations indicated the appellant did not have limitation of motion in the little finger.  Even with consideration of DeLuca, the evidence does not demonstrate that the appellant had any additional functional limitation of the fingers of the right hand, including following repetitive range of motion tests.  See July 2013 VA examination report.  The appellant's numbness symptoms will be addressed below.

The appellant is rated under Diagnostic Codes 5215-7804.  Diagnostic Code 7804 provides the rating criteria for unstable or painful scars.  While the claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the appellant.  However, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes her benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As in effect prior to October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Effective October 23, 2008, Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2013).

The Board finds that the appellant is not entitled to a rating in excess of 10 percent for her right wrist disability under Diagnostic Code 7804, as in effect prior to or from October 23, 2008.  The July 2008 VA examination report reflects that on examination,  the right forearm had a well healed laceration on the volar aspect of the distal one fourth.  It was three eights inch by two inches.  It was very tender and it had a positive Tinel sign.  The scar had a moderate numbness.  The scar was depressed one eighth inch at the radial end of the transverse scar.  The right forearm otherwise had a normal appearance and there was no tenderness other than in the area of the scar.  The VA examiner found that the continuing pain and tenderness at the right forearm was totally in the area of the scar and was diagnosed as bothersome scarring.  The right arm had pain and numbness which was diagnosed as referred pain from the scar at the right forearm, plus some probable damage to the median nerve by the laceration by glass in the military.  The July 2013 VA examination report reflects that appellant had hyperasthesias and numbness as residuals of the January 1970 repair to the laceration of her wrist.  The appellant had a scar, but the July 2013 examiner noted that the scar was not painful and/or unstable or the total area of the scar was greater than 39 square cm.  The VA examination report noted that the appellant had hypersensitivity over the skin approximately 2 cm on each side of the laceration.  The right wrist scar was slightly sensitive, linear horizontal "L-shaped" about 3 cm proximal to volar crease, total measurement of 5.8 cm, lateral tip, dimple is attached to underlying structures.  The report noted that the appellant did not have any painful motion or weakness of the right wrist or pain of the right forearm.  The evidence is consistent with a finding that the appellant had one painful scar, which does not warrant an evaluation in excess of 10 percent for a right wrist scar under Diagnostic Code 7804, as in effect prior to or from October 23, 2008.   		

The Board has considered whether the appellant is entitled to a higher rating for her right wrist scar under another Diagnostic Code.  As in effect prior to October 23, 2008, Diagnostic Code (DC) 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  From October 23, 2008, Diagnostic Code 7801 provides that for scars not of the head, face or neck that are deep and nonlinear, a 10 percent rating is warranted where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned. A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.). The evidence does not reflect that the appellant's scar has an area of 12 square inches or more.  The July 2008 VA examination report indicates that the scar was three eighths inch by two inches.  The July 2013 VA examiner found that the scar had a total measurement of 5.8 cm.  Thus, a higher rating is not warranted under Diagnostic Code 7801, as in effect prior to or from October 23, 2008.   

Diagnostic Code 7802 provides for a 10 percent rating for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  From October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  As the appellant's scar is less than 144 square inches and already rated as 10 percent disabling, Diagnostic Code 7802 is not applicable.

Prior to October 2, 2008, DC 7803 provides a 10 percent rating for superficial unstable scars.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  The July 2013 VA examination report notes that the scar was not unstable.  Additionally, as the appellant's scar is already rated as 10 percent disabling, Diagnostic Code 7803 is not applicable.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  Effective October 23, 2008, under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2013).  As discussed above, the Board has already considered whether the appellant is entitled to a higher rating for limitation of motion of the right wrist, and finds that a higher rating is not warranted.  The appellant's primary complaint regarding her scar is pain, and the 10 percent rating reflects that she has a painful right wrist scar.

As noted in the October 2012 remand, the appellant's wrist symptoms are inextricably intertwined with service-connected carpal tunnel impairments, and the right carpal tunnel syndrome rating must be considered in conjunction therewith.  Accordingly, the Board has considered whether the appellant is entitled to a higher rating for carpal tunnel syndrome involving median nerve damage.

The appellant's right carpal tunnel syndrome involving median nerve damage, as residual of laceration, is currently rated as 10 percent disabling under Diagnostic Code 8599-8515 effective August 16, 2005.  The appellant's right hand is her dominant hand.  See July 2008 VA examination report.  For the major extremity, Diagnostic Code 8515 provides that mild incomplete paralysis of the median nerve warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 30 percent rating.  Severe incomplete paralysis warrants a 50 percent rating.  

The June 2008 private treatment record notes that the appellant's injury was to the palmar cutaneous branch of the median nerve in the right distal forearm.  The doctor noted that the median nerve itself was not involved.  He found she had bilateral carpel tunnel syndrome with compromise of the median nerve distally.  The July 2013 VA examiner noted that regarding the residuals from the laceration of her right wrist sustained in the military, the appellant had numbness of the volar aspect of the long and ring fingers secondary to an injury to the palmar branch of the medial nerve.  The VA examiner stated that "[t]he sensation that the appellant claimed radiated into her hand when the area over the laceration is tapped and/or pressured is actually electrical shock-like sensation secondary to the stimulation of the median nerve which is more likely than not secondary to the compressed median nerve which is seen in these individuals with carpal tunnel syndrome which has been documented in this veteran by EMG by Dr. A. . . and is less as likely as not secondary to the laceration sustained in the military in 1970."  The rationale was that the appellant has bilateral carpal tunnel syndrome of equal severity.  The VA examiner noted that the appellant did not have any pain or weakness of the right fingers and/or right hand.  The VA examiner's opinion indicates that the appellant's median nerve symptoms are related to her carpal tunnel syndrome.  

The Board finds that the evidence demonstrates that the appellant is entitled to an increased rating of 30 percent for her service-connected right carpel tunnel syndrome.  The June 2008 private treatment record reflects that an EMG study showed evidence of moderately severe, bilateral carpal tunnel syndrome (median nerve entrapment at wrist) affecting sensory and motor components.  The July 2008 VA examination noted that the right hand had had pain and numbness, especially at middle and ring fingers.  The right hand felt weak.  The hands did not drop anything.  The appellant reported subjective symptoms of pain, weakness and easy fatigue, especially in the distal portions of the right upper extremity, including forearm, wrist and hand.  The appellant had questionable mild tenderness at the carpel tunnel on the right.  Sensation was diminished on the ulnar one half of the index finger, on the middle finger and on the right finger of the right hand.  The July 2008 examiner noted that  "[p]ain and tenderness probably includes median nerve."  Continued right wrist discomfort was diagnosed as probable mild carpel tunnel syndrome, plus some referred pain from the scar at the right forearm.  The right arm had pain and numbness which was diagnosed as referred pain from the scar at the right forearm, plus some probable damage to the median nerve by the laceration by glass in the military.  The examiner stated that most of the median nerve was functioning quite well, but there was some impairment in the distribution of the median nerve.  

The October 2009 VA examination report reflects that the appellant stated that she had pain shooting up the right arm, as well as increased sensitivity in the wrist area, and numbness and tingling especially of the right long and ring fingers since an in-service injury.  Examination of the upper extremities revealed strong grip bilaterally with no muscle atrophy.  Vibration sense was intact in the hands, as was stereognosis and sensation to light touch and pinprick.  A September 2010 VA treatment record notes that the appellant called and reported having pain in her right wrist, but she denied numbness or tingling.  The July 2013 VA examination report indicates that the appellant had numbness in the long and ring fingers of the right hand.  The VA examiner found the appellant had numbness in her right hand.  The VA examiner also found that the appellant's median nerve symptoms are related to her carpal tunnel syndrome.  The July 2013 VA examiner also found that the appellant had symptoms of a shooting short-lived painful sensation radiating from her right wrist to her right shoulder which only occurred occasionally.  He noted this was more likely than not secondary to the right wrist laceration.  As the appellant's nerve symptoms cannot be evaluated separately under both disabilities because such action is prohibited by pyramiding, the Board has considered the radiating pain with the appellant's median nerve symptoms.

The Board finds that the appellant's numbness symptoms in her right wrist and hand are consistent with a finding of moderate incomplete paralysis of the median nerve under Diagnostic Code 8515.  The Board finds it significant that the June 2008 private treatment record reflects that an EMG study showed evidence of moderately severe, bilateral carpal tunnel syndrome (median nerve entrapment at wrist) affecting sensory and motor components.  The appellant is also competent to report symptoms capable of lay observation, such as numbness and tingling, and the Board finds her statements to be credible.  As the symptoms are related to the appellant's service-connected carpel tunnel syndrome of the right wrist rather than her service-connected right wrist laceration scar, the Board finds that a higher rating of 30 percent is warranted for moderate incomplete paralysis of the median nerve.  The Board finds that the evidence does not demonstrate symptoms of severe incomplete median nerve paralysis.  The appellant's symptoms are sensory.  38 C.F.R. § 4.124a, Disease of the Peripheral Nerves, notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right wrist disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's right wrist disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the right wrist disabilities are primarily manifested by pain and numbness.  Many of the applicable diagnostic codes used to rate the appellant's disabilities provide for ratings based on limitation of motion and numbness, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the appellant's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of her disability.  

In conclusion, the Board finds that the appellant is not entitled to an initial rating in excess of 10 percent for a right wrist laceration scar.  The issue of entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome involving median nerve damage, as a residual of laceration of the right wrist, is inextricably intertwined with the issue of entitlement to an increased rating for a right wrist laceration scar.  Based on the evidence of record and giving the appellant the benefit of the doubt, the Board finds that a higher rating of 30 percent, but no higher, is warranted for carpal tunnel syndrome involving median nerve damage, as a residual of laceration of the right wrist.


ORDER

Entitlement to an initial rating higher than 10 percent for a right wrist laceration scar is denied.

Entitlement to an initial rating of 30 percent, but no higher, is granted for carpal tunnel syndrome involving median nerve damage, as residual of laceration of the right wrist.



REMAND

In regard to the appellant's claim for entitlement to service connection for post-traumatic stress disorder or other acquired psychiatric disorder, the Board finds that there has not been substantial compliance with the mandates of the October 2012 remand.  In the remand, the Board requested that the appellant be afforded a VA examination.  The appellant was afforded a VA examination in July 2013.  The VA examiner found the appellant had an Axis I diagnosis of alcohol dependence in full remission.  The VA examiner also found that the appellant did not meet the criteria for PTSD.  The appellant's VA treatment records reflect that she has been diagnosed with depressive disorder, not otherwise specified, and anxiety during the period on appeal.  See February 2010 VA treatment record, January 2010 Vet. Center record.  An October 2012 VA treatment record indicates she is taking medication for depression.  

To prevail on the issue of service connection,  there must be a current diagnosis of the claimed disability at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The VA examiner did not address whether the appellant has had depression or anxiety during the period on appeal that was related to service.  As the appellant was diagnosed with depression and anxiety during the period on appeal, but the VA examiner found that she only had a diagnosis of alcohol dependency, further clarification is needed as to whether the symptoms resolved or she was incorrectly diagnosed.  The Board also notes that the VA examiner specifically stated that the VA examination was for PTSD, rather than for a psychiatric disorder.  As alcohol dependency may be service-connected as secondary to a service-connected disability, the VA examiner should also have addressed whether the appellant's alcohol dependency was caused or aggravated by a service-connected disability.

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2013 VA examination was inadequate, the Board finds the claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to identify all psychiatric diagnoses.

The VA examiner should specifically address whether the appellant has current diagnoses of depression and/or anxiety and whether the appellant had diagnoses of depression and/or anxiety during the period on appeal.

For all psychiatric diagnoses identified at the examination and diagnoses from the period on appeal, even if the symptoms have since resolved, the VA examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent possibility) that the diagnosis is related to service.

The VA examiner should provide an opinion as to whether the appellant's alcohol dependency is caused or aggravated by a service-connected disability.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for PTSD or other acquired psychiatric disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


